ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments made to claims 1, 3, 5, and 15 in the response filed 2/7/22 is acknowledged.
Claims 1-20 are pending in the application (with claim 20 previously withdrawn) and are examined below.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mammen Zachariah, Jr. on 2/16/22.

The application has been amended as follows: 
Claim 1 (Currently Amended by Examiner): An oral device comprising: 
a mouthpiece configured for insertion into a mouth, said mouthpiece having a vestibular portion, an oral cavity portion, an upper portion and a lower portion, wherein said upper portion is configured to hold upper teeth of said mouth and said lower portion is configured to hold lower teeth of said mouth, and wherein the vestibular portion comprises an outer portion of the mouthpiece that faces cheeks and lips when the mouthpiece is inserted into the mouth, and  lower portion of the mouthpiece; 
a gas inlet conduit adjacent to and extending directly along a first side of said top vestibular portion of said mouthpiece, wherein said gas inlet conduit has a first opening configured to be outside said mouth and a second opening configured to be inside said mouth and is configured to allow gas to flow from said first opening to said second opening of said gas inlet conduit; 
a gas outlet conduit adjacent to and extending directly along a second side of said top vestibular portion of said mouthpiece, wherein said gas outlet conduit has a first opening configured to be outside said mouth and a second opening configured to be inside said mouth and is configured to allow gas to flow from said second opening to said first opening of said gas outlet conduit; and,
a saliva outlet conduit directly adjacent to said bottom vestibular portion of said mouthpiece, wherein said saliva outlet conduit has a first opening configured to be outside said mouth and a second opening configured to be inside said mouth and is configured to allow saliva to flow from said second opening to said first opening of said saliva outlet conduit.
Claim 15 (Currently Amended by Examiner): An oral device for a patient comprising: 
a mouthpiece configured for insertion into a mouth, said mouthpiece having a vestibular portion, an oral cavity portion, an upper portion and a lower portion, wherein said upper portion is configured to hold upper teeth of said mouth and said lower portion is configured to hold lower teeth of said mouth, wherein the vestibular portion comprises an outer portion of the mouthpiece that faces cheeks and lips when the mouthpiece is inserted into the mouth, and wherein the vestibular portion comprises a top vestibular portion for the upper portion of the mouthpiece and a bottom vestibular portion for the  lower portion of the mouthpiece; 
 directly along a first side of the top vestibular portion of said upper portion of said mouthpiece configured to allow oxygen to pass from outside the mouth of said patient to inside the mouth of said patient;
a gas outlet conduit attached to and extending directly along a second side of the top vestibular portion of said upper portion of said mouthpiece configured to allow end-tidal carbon dioxide to pass from inside the mouth of said patient to outside the mouth of said patient; and, 
a saliva outlet conduit directly attached to the bottom vestibular portion of said lower portion of said mouthpiece configured to allow saliva to pass from inside the mouth of said patient to outside the mouth of said patient.
Claim 20 (Currently Canceled by Examiner)

Reasons for Allowance
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art of record when applied alone or in combination neither anticipates nor renders obvious an oral device comprising: a mouthpiece configured for insertion into a mouth, said mouthpiece having a vestibular portion, and wherein the vestibular portion comprises an outer portion of the mouthpiece that faces cheeks and lips when the mouthpiece is inserted into the mouth, and wherein the vestibular portion comprises a top vestibular portion for the upper portion of the mouthpiece and a bottom vestibular portion for the lower portion of the mouthpiece; a gas inlet conduit adjacent to and extending directly along a first side of said top vestibular portion of said mouthpiece, wherein said gas inlet conduit has a first opening configured to be outside said mouth and a second opening configured to be inside said mouth and is configured to allow gas to flow from said first opening to said second opening of said gas inlet conduit; a gas outlet conduit adjacent to and extending directly along a second side of said top vestibular portion of said mouthpiece, wherein said gas outlet conduit has a first 
Regarding independent claim 15, the prior art of record when applied alone or in combination neither anticipates nor renders obvious an oral device for a patient comprising: a mouthpiece configured for insertion into a mouth, said mouthpiece having a vestibular portion, wherein the vestibular portion comprises an outer portion of the mouthpiece that faces cheeks and lips when the mouthpiece is inserted into the mouth, and wherein the vestibular portion comprises a top vestibular portion for the upper portion of the mouthpiece and a bottom .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Vaska et al. US 2016/0106571 A1; Sullivan et al. US 2011/0318705 A1; McDonough et al. US 2011/0027746 A1.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALIREZA NIA can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE J LEE/Examiner, Art Unit 3786